Citation Nr: 1008227	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-08 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision, which denied the 
Veteran's service connection claim.  

The Veteran initially filed an appeal for service connection 
for tinnitus, which was subsequently granted in March 2008.  
This matter is no longer before the Board.  


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not 
related to a disease or injury in service; sensorineural 
hearing loss was not manifest within one year of service 
discharge.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service; and sensorineural hearing loss may not 
be presumed to have been incurred therein.  38 U.S.C.A. § 
1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The Veteran was afforded a June 2006 medical examination to 
obtain an opinion as to whether his bilateral hearing loss 
disability can be directly attributed to service.  Contrary 
to his representative's January 2010 statement, the VA 
opinion obtained is more than adequate, as it is predicated 
on a full reading of medical records in the Veteran's claims 
file.  Looking to the opinion as a whole, the examiner 
considered all of the pertinent evidence of record and 
provided a complete rationale for his stated opinion, relying 
on and citing to the records reviewed.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the examination is more than adequate.  

Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning 
and daily activities.  See Revised Disability Examination 
Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs 
Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2007).  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  The Veteran, as a lay person, 
is competent to submit evidence of how the hearing loss 
affects his everyday life.  See Layno v. Brown, 6 Vet. App. 
465, 469- 470 (1994) (finding that lay testimony is competent 
when it regards features or symptoms of injury or illness).  
During the examination, the Veteran complained of hearing 
loss and tinnitus.  However, there is no indication that the 
examiner inquired about the functional effects of the 
Veteran's hearing disability.  Nevertheless, the Veteran has 
not demonstrated any prejudice caused by a deficiency in the 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Further examination or opinion is not needed 
on the claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the Veteran's military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 
(2007).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). With respect to the claim of service connection for a 
hearing loss disability, the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Further, 38 C.F.R. § 3.385, discussed 
below, operates to establish when a hearing loss can be 
service connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from hearing loss as a 
result of significant in-service noise exposure.  The 
Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of rifleman and that he 
served in combat situations.  The Board concedes that the 
Veteran was exposed to in-service acoustic trauma.  

Post-service medical records indicate that the Veteran 
suffers from sensorineural hearing loss in both ears.  The 
first element under Hickson has been satisfied.  As such, the 
Board turns to the issues of incurrence and nexus for his 
hearing loss.  

The Veteran's service treatment records include an April 1967 
audiogram where his hearing was normal in both ears.  A May 
1968 examination report provides that the Veteran's whispered 
voice test was 15/15 in both ears.  His May 1970 separation 
examination again indicates that the Veteran's whispered 
voice test was found to be 15/15 for both ears, which is 
normal.  

The first post-service medical record indicating complaints 
of a hearing problem is during his June 2007 VA examination.  
The audiologist diagnosed the Veteran with flat, mild 
sensorineural hearing loss bilaterally.  Word recognition 
scores were found to be "excellent bilaterally."  An 
otoscopic evaluation revealed that the Veteran's ear canals 
were free of cerumen.  The examiner then opined that the 
Veteran's hearing disabilities were less likely than not 
caused by in-service acoustic trauma.  He reasoned that the 
Veteran's mild hearing loss 37 years after service separation 
and lack of documentation significantly weighs against 
finding that his in-service acoustic trauma caused his 
current hearing loss.  

The Veteran's representative alleges that the June 2007 VA 
examination and opinion are inadequate because the VA 
examiner's relied exclusively on the fact that the Veteran's 
hearing loss was not noted in service.  However, the Board 
disagrees.  The audiologist also supports his conclusion that 
the Veteran's hearing loss was not caused by in-service noise 
exposure by explaining that the Veteran's current hearing 
loss is mild in severity and was not documented for over 37 
years.  As such, and as provided above, the examination is 
adequate and given much probative weight as it is the only 
objective medical evidence providing an opinion on the 
etiology of his disabilities.  

The Veteran argues that as a result of his in-service noise 
exposure he started to experience some level of hearing loss 
while he was stationed in Vietnam.  With respect to the 
Veteran's allegations, a layman is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim for service connection."  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  But unlike the varicose 
veins in Barr or dislocated shoulder in Jandreau, hearing 
loss (sufficient to meet the requirements of § 3.385) is not 
a condition capable of lay diagnosis, much less the type of 
condition that can be causally related to military service.  
See Espiritu, supra, and Woelhaert v. Nicholson, 21 Vet App 
456 (2007).

The Board generally finds that the Veteran is competent to 
provide statements regarding his in-service noise exposure 
and experiencing hearing problems after service discharge.  
He, however, is not credible.  In fact, his assertions are 
contradicted by the normal hearing acuity tests performed 
during service.  Further, post-service medical records 
provide that the Veteran did not seek medical treatment for 
his bilateral hearing loss and tinnitus until June 2007, 
nearly 37 years after service discharge.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  The Board finds that the lack of medical 
evidence establishing hearing problems in service or for 
decades afterwards outweighs the Veteran's statements offered 
many years after service, and in conjunction with his filing 
a claim for benefits.  

The Board finds that the preponderance of the evidence is 
against a nexus between the current disability and any 
incident of service, including in-service noise exposure.  
Service connection must be denied on a direct basis.  See 
Hickson, supra.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  There is no evidence to show that the Veteran's 
hearing loss was compensable within one year of separation.  
The Veteran cannot benefit from this presumption.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's bilateral hearing loss 
was incurred in or is related to in-service noise exposure.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


